Dismissed and Memorandum Opinion filed February 2, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00606-CV
                                   ____________

                   CYSTAL SPRINGS APARTMENTS, Appellant

                                           V.

                               AUDREY WARE, Appellee


                     On Appeal from County Court at Law No. 3
                               Harris County, Texas
                          Trial Court Cause No. 986710



                           MEMORANDUM OPINION

      This is an appeal from a judgment signed April 13, 2011. The clerk’s record was
filed August 11, 2011. No reporter’s record was filed . No brief was filed.

      On December 13, 2011, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before January 12, 2012, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Seymore, Boyce and Jamison.




                                          2